Case 3:21-cv-02450-WHO Document 16-15 Filed 05/19/21 Page 1 of 3




                   Exhibit 8
       Case 3:21-cv-02450-WHO Document 16-15 Filed 05/19/21 Page 2 of 3

                California Secretary of State
                Electronic Filing


Corporation - Statement of Information
                            Entity Name:          ARCHER AVIATION INC.



                     Entity (File) Number:        C4602276
                                     File Date:   04/28/2021
                                  Entity Type:    Corporation
                                  Jurisdiction:   DELAWARE
                              Document ID:        GS83812

Detailed Filing Information

1. Entity Name:                                        ARCHER AVIATION INC.


2. Business Addresses:
    a. Street Address of Principal
       Office in California:                           1880 Embarcadero Rd
                                                       Palo Alto, California 94303
                                                       United States of America

    b. Mailing Address:                                1880 Embarcadero Rd
                                                       Palo Alto, California 94303
                                                       United States of America

    c. Street Address of Principal
       Executive Office:                               1880 Embarcadero Rd
                                                       Palo Alto, California 94303
                                                                                                  Document ID: GS83812

                                                       United States of America
3. Officers:

    a. Chief Executive Officer:                        Brett Adcock
                                                       1880 Embarcadero Rd
                                                       Palo Alto, California 94303
                                                       United States of America
    b. Secretary:                                      N/A N/A
                                                       1880 Embarcadero Rd
                                                       Palo Alto, California 94303
                                                       United States of America

          Use bizfile.sos.ca.gov for online filings, searches, business records, and resources.
        Case 3:21-cv-02450-WHO Document 16-15 Filed 05/19/21 Page 3 of 3

                 California Secretary of State
                 Electronic Filing


Officers (cont'd):
    c. Chief Financial Officer:
                                                         N/A N/A
                                                         1880 Embarcadero Rd
                                                         Palo Alto, California 94303
                                                         United States of America

4. Director:                                             Not Applicable



    Number of Vacancies on the Board of
    Directors:                                           Not Applicable

5. Agent for Service of Process:
                                                         Brett Adcock
                                                         1880 Embarcadero Rd
                                                         Palo Alto, California 94303
                                                         United States of America

6. Type of Business:                                     Aviation




    By signing this document, I certify that the information is true and correct and that I am authorized by
    California law to sign.




    Electronic Signature:   Brett Adcock

                                                                                                               Document ID: GS83812

            Use bizfile.sos.ca.gov for online filings, searches, business records, and resources.
